UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Rothschild Broadcast Distribution Systems, LLC

Plaintiff, ;
1:20 ev 10301 ( )
-against-
Pexip, Inc. ORDER FOR ADMISSION
PRO HAC VICE
Defendant.

 

Jay Johnson

The motion of , for admission to

 

practice Pro Hac Vice in the above captioned action is granted.

Applicant has declared that he/she is a member in good standing of the bar(s) of the state(s) of

Texas ; and that his/her contact information is as follows

 

(please print):

Applicant’s Name: Jay Johnson

 

Firm Name: Kizzia Johnson

Address: 1910 Pacific Ave., Suite 13000
Dallas, TX 75201

 

 

City / State / Zip:

 

Telephone / Fax: 214-451-0164/ 214-451-0165

 

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for

Rothschi «beth 43
othschild Broadcast Distribution Systems, LLC in the above entitled action:

 

IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the above
captioned case in the United States District Court for the Southern District of New York. All attorneys
appearing before this Court are subject to the Local Rules of this Court, including the Rules governing

discipline of attorneys.

Dated:

 

United States District / Magistrate Judge
